Citation Nr: 1745463	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-24 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

2.  Propriety of a rating reduction for bilateral hearing loss from a disability rating of 10 percent to a noncompensable disability rating.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Donald A. Donati, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1970 to include service in the Republic of Vietnam.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A Travel board hearing was held November 2015, and further evidence was provided with a waiver of Agency of Original Jurisdiction (AOJ) consideration.

The Board notes that the issues of entitlement to an increased disability rating for bilateral hearing loss and entitlement to TDIU were previously before the Board, and, in February 2016, these matters were remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  The hearing acuity in the Veteran's right ear was shown to be productive of the following levels of hearing impairment:  Level IV prior to August 2016 and Level I thereafter.

2.  The hearing acuity in the Veteran's left ear was shown to be productive of the following levels of hearing impairment:  Level III prior to August 2016 and Level II thereafter.

3.  In a May 2017 rating decision, the RO reduced the Veteran's disability rating for bilateral hearing loss from a disability rating of 10 percent to a noncompensable disability rating without issuing a rating decision proposing the rating reduction or providing the Veteran with adequate notice of the proposed rating reduction.

4.  The Veteran's previously service-connected disabilities prevent him from securing and maintaining substantially gainful employment, and the Veteran meets the schedular rating criteria for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The reduction in the rating assigned for the Veteran's bilateral hearing loss from a disability rating of 10 percent to a noncompensable disability rating was not proper, and restoration of a 10 percent rating is warranted.  38 U.S.C.A. § 1155 , 5112(b) (6) (West 2014); 38 C.F.R. §§ 3.105(e), 3.343, 3.344 (2017).

3.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, a transcript of the Veteran's hearing is of record.

The Veteran was also provided with several VA examinations.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Finally, the audiological examinations of record discuss the effects of the Veteran's hearing loss on his employment.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Hearing Loss

At issue is whether the Veteran is entitled to an increased disability rating for bilateral hearing loss.  The Veteran first filed for service connection in August 2009, and, in November 2009, the RO granted service connection and assigned a disability rating of 10 percent effective the date the claim was received.  During the pendency of the appeal the Veteran's disability rating was reduced from a disability rating of 10 percent to a noncompensable disability rating in a May 2017 rating decision without first issuing a rating decision proposing the rating reduction or notifying the Veteran of the proposed rating reduction.  The rating reduction is, therefore, void ab initio, and the disability rating of 10 percent is restored.  38 C.F.R. §§ 3.105(e), 3.343, 3.344.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  Speech discrimination scores must be determined using a recording of the Maryland CNC word list.  Id.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The Veteran's treatment records indicate that the Veteran manifested hearing loss throughout the period on appeal.  The Veteran underwent a VA examination in November 2009.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
15
10
45
60
60
LEFT
20
5
40
55
55
The average pure tone threshold in the right ear was 43.75 decibels and 38.75 decibels in the left ear.  The Veteran's speech recognition score was 72 percent in the right ear and 76 percent in the left ear.  The examiner noted that the Veteran's hearing loss did not have significant effect on his occupation.

At his November 2015 Board hearing, the Veteran reported that his hearing loss increased in severity since his previous VA examination.  The Veteran stated that, while in a conversation with his wife, he will have to ask her at least two or three times what she said.  The Veteran claimed that his hearing loss also impacted his ability to work.  

An August 2016 VA examination measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
25
25
45
60
65
LEFT
20
25
50
60
70

The average pure tone threshold in the right ear was 49 decibels and 51 decibels in the left ear.  The Veteran's speech recognition score was 92 percent in the right ear and 90 percent in the left ear.  The examiner noted that the Veteran's hearing loss impacts the ordinary conditions of daily life including his ability to work in the following ways.  The Veteran reported that he must look at those speaking in order to understand what they are saying.  The Veteran claimed that he cannot understand someone who is standing beside him, and that people have to get his attention before speaking to him.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85.  Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.
At the November 2009 VA examination, the right ear had a pure tone average of 43.75 dB and a speech recognition score of 72 percent; therefore, the right ear warranted a designation of IV. The left ear had a pure tone average of 38.75 dB and a speech recognition score of 76 percent; therefore, the left ear warranted a designation of III.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in November 2009 warranted a disability rating of 10 percent.

At the August 2016 VA examination, the right ear had a pure tone average of 49 dB and a speech recognition score of 92 percent; therefore, the right ear warranted a designation of I. The left ear had a pure tone average of 51 dB and a speech recognition score of 90 percent; therefore, the left ear warranted a designation of II.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in August 2016 was noncompensable.

The Board considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86. Nevertheless, as the Veteran's pure tone thresholds do not show 55 dB or more at all of the required frequencies or, 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, for the either ear on any audiometric test, § 4.86 does not apply.

The Veteran provided lay reports of the severity of his hearing loss.  Lay reports describe the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible.  These descriptions of the Veteran's service-connected hearing loss, however, must be considered in conjunction with the rating criteria.  The VA examination reports included hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  See Lendenmann.

The Board appreciates the difficulty that the Veteran's hearing loss causes him, and recognizes his frustration with the testing mechanisms that are employed to measure it.  The schedular rating criteria are clearly laid out in the VA regulations and are consistently administered in all hearing loss cases. 

Here, the evidence fails to demonstrate that the Veteran is entitled to a disability in excess of 10 percent for his bilateral hearing loss.  As such entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is denied.  

Extraschedular

The Veteran has not explicitly raised the issue of entitlement to an extraschedular disability rating, and the issue has not otherwise been raised by the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

TDIU

The Veteran meets the schedular rating criteria for TDIU; 38 C.F.R. § 4.16; because the Veteran has been assigned a disability rating that is at least 40 percent disabling and a combined disability rating of 70 percent.  In a May 2011 application for TDIU, the Veteran claimed that his previously service-connected acquired psychiatric disorder and bilateral hearing loss prevented him from securing and maintaining substantially gainful employment, and he became too disabled to work in April 2008.  The Veteran also reported that he did not have any education beyond eighth grade, and he had not received any additional education or training after becoming too disabled to work.  As discussed above, an August 2016 VA examination indicated that the Veteran's hearing loss limited the Veteran's daily activities including his ability to work.  In February 2016, the Board found that the Veteran's acquired psychiatric disorder caused occupational and social impairment with deficiencies in most areas.  Therefore, the evidence indicates that the Veteran was unable to secure and maintain substantially gainful employment.  As such, TDIU is granted.




ORDER

1. The May 2017 reduction of the service-connected bilateral hearing loss to noncompensable being void ab initio, restoration of a 10 percent rating effective August 2016 is granted; subject to the statutes and regulations governing the payment of monetary benefits.

2. Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is denied.

3. TDIU is granted from November 19, 2015; subject to the statutes and regulations governing the payment of monetary benefits.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


